Title: To George Washington from Henry Lee, 6 February 1789
From: Lee, Henry
To: Washington, George



My dear General.
Alexa. 6th Feby 89

I am willing to guarantee the land as you may choose, provided you will agreable to the spirit of our bargain secure my payment for the horse in Kentucky lands, should those sold to you prove insecure or doubtful in title.
You have alone or in conjunction with Mr Lewis a tract of land near Suffolk, which if you incline to sell I shall be glad to negotiate for.
I must trouble you to forward to me by the first messenger from Mount Vernon, two additional copys of Magnolios pedigree, as I wish to transmit to So. Carolina triplicates to provide against miscarriage—such as the one before sent will be fully sufficient. I am dear General truely & unalterably yours

Henry Lee

